DETAILED ACTION

This action is in response to the arguments and amendments filed on 9/13/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14, 17-22, 24-40, and 43-46 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 6-13, 17-18, 25-27, 29, 32-39, and 43-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jia et al. (US 2013/0093403) in view of Inou et al. (US Patent 5424932). 	Regarding claim 1, Jia et al. discloses (see fig. 12) an auxiliary converter coupled to a regulated output of a main power converter 5comprising: an auxiliary switch (Qaux) coupled to the regulated output of the main power converter (Qux connection to the output from the main converter comprising the elements of Q1/Q2/Lo,Co); a timing circuit (AND gate connected to gate of Qaux) coupled to receive a control signal from a controller of the main power converter (AND receiving control signal from SR circuit, which is a component of the controller for the main power converter), and configured to regulated the regulated output of the main power converter (operation of the AND gate controlling Qaux to regulated the regulated output from the main converter), wherein the control signal (output from SR circuit) is coupled to control the turn on and turn off a switch of the main power converter (output from SR circuit controlling the operation of In re Leshin, 125 USPQ 416. 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the converter of Jia et al. to include the features of an open loop converter because it’s used as a regulation means for the generation of an auxiliary power supply, thus increasing operational efficiencies. 	Regarding claims 9 and 35, Jia et al. discloses the claimed invention except for the auxiliary converter being a buck converter. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have the auxiliary converter be a buck converter, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended uses a matter of obvious design choice. In re Leshin, 125 USPQ 416. 	Therefore it would have been obvious to one having ordinary skill in the art at the In re Leshin, 125 USPQ 416. 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the converter of Jia et al. to include the features of the auxiliary switch being a BJT, because it’s used as a regulation means for the generation of an auxiliary power supply, thus increasing operational efficiencies. 	Regarding claims 11 and 37, Jia et al. discloses (see fig. 12) that the auxiliary switch comprising a metal-oxide-semiconductor field effect transistor (Qaux is a MOSFET). 	Regarding claims 12 and 38, Jia et al. does not discloses that the energy transfer element of the auxiliary converter comprises an inductor.   	Inou et al. discloses (see fig. 10 and 13) that the energy transfer element of the auxiliary converter comprises an inductor (L2/W8 windings).   	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the converter of Jia et al. to include the features of .
Claims 2, 4, 14, 28, 30, and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jia et al. (US 2013/0093403) in view of Inou et al. (US Patent 5424932) and Melanson et al. (US 2013/0155728). 	Regarding claims 2 and 28, Jia et al. does not disclose that the timing circuit is capacitively coupled to the controller to generate the auxiliary drive signal. 	Melanson et al. discloses (see fig. 3) that a timing circuit (322, 318) is capacitively coupled to a controller to generate an auxiliary drive signal (connection of 322/318 to output from 316). 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the converter of Jia et al. to include the features of Melanson et al. because it’s used as a means to ensure the accuracy of an auxiliary power supply, this increasing operational efficiencies.  	Regarding claims 4 and 30, Jia et al. does not disclose that the auxiliary drive signal is level shifted to drive the auxiliary switch. 	Melanson discloses (see fig. 3) that the auxiliary drive signal is level shifted to drive an auxiliary switch (signal to gate of 320. See paragraph 0039). 	Therefore it would have been obvious to one having ordinary skill in the art at the . 
Claims 6 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jia et al. (US 2013/0093403) in view of in view of Inou et al. (US Patent 5424932) and Melanson (US 2010/0327838). 	Regarding claims 6 and 32, Jia et al. does not disclose that the controller of the main power converter is coupled to an input of the main power converter.. 
Claims 19 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto (US 2011/0305043) in view of Inou et al. (US Patent 5424932). 	Regarding claim 19, Matsumoto discloses (see fig. 3) a main power converter, comprising: an energy transfer element (T) coupled between an input of the main power converter and an output of the main power converter (connection of T between Vin and output); a power switch (Q12) coupled to the energy transfer element (Q12 connection to T);  15a first controller (101) coupled to the input of the main power converter (connection of 101 through primary winding to Vin), the first controller configured to generate a first drive signal to control switching of the power switch to transfer energy between the input and the output of the main power converter (operation of 101 controlling Q12), the first controller configured to receive a request signal (101 receiving signal from 102) and to generate the first drive signal in response to a request event in the request signal (operation of 101 based on signal from 102);  20an output rectifier (Q13-Q14) coupled to the energy transfer element (connection to T); a second controller (102) coupled to the output of the main power converter (connection of 102 to the .
Claims 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto (US 2011/0305043) in view of Inou et al. (US Patent 5424932) and Jia et al. (US 2013/0093403). 	Regarding claim 20, Matsumoto does not disclose that the auxiliary converter comprising: an auxiliary switch coupled to the output of the main power converter;  5a timing circuit coupled to receive the second drive signal from the second controller, the timing circuit configured to output an auxiliary drive signal to control switching of the auxiliary switch in response to the second drive signal; and an energy transfer element coupled to the auxiliary switch, wherein the energy transfer element transfers energy from the output of the main power converter to the 10supply of the second controller. 	Inou et al. discloses (see fig. 10 and 13) an energy transfer element (L2/W8) coupled to an auxiliary switch (connection to Q4), wherein the energy transfer element is configured to transfer energy from an output of a main power converter to a supply of a controller (operation of W8 transferring energy from the output to 13. Column 13 lines 8-20 shows that L2 is connected to receive energy from the regulated output). 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the converter of Matsumoto to include the features of Inou et al. because it’s used as a means to increase operational efficiencies (see Column 3 lines 28-40). 	Jia et al. discloses (see fig. 12) an auxiliary switch (Qaux) coupled to an output of the main power converter (connection to node between Lo and Co) ; a timing circuit (AND gate) coupled to receive a second driving signal from a controller of a main power converter (output from SR circuit, which is an element in the controller of the main converter), the timing circuit configured to output an auxiliary drive signal (output from In re Leshin, 125 USPQ 416. 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the converter of Matsumoto to include the features of Jia et al. because it’s used as a means to provide regulated power, this increasing operational efficiencies. 
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto (US 2011/0305043) in view of Jia et al. (US 2013/0093403), Inou et al. (US Patent 5424932) and Melanson et al. (US 2013/0155728). 	Regarding claim 22, Matsumoto does not disclose that the timing circuit comprising: 5a capacitance coupled to the second controller to receive the second drive signal; and a first resistance coupled to the capacitance and a control terminal of the auxiliary switch, wherein a time constant of the capacitance and the first resistance determines an on-time of the auxiliary switch. 	Melanson et al. discloses (see fig. 3) that a timing circuit (322, 318, and resistor connected to 319) comprising: a capacitance (322) coupled to a controller (322 connection to 316) to receive a drive signal controller (322 connection to 316);  and a first resistance (resistor connected to 319) coupled to the capacitance and a control terminal of the auxiliary switch (resistance is connected to gate and 322), wherein a time constant of the capacitance and the first resistance determines an on-time of the auxiliary switch (operation of 322 and resistor). 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the converter of Matsumoto to include the features . 
Allowable Subject Matter
Claims 47-55 are allowed.
The following is an examiner’s statement of reasons for allowance: 	Regarding claim 47, the prior art fails to teach or disclose an auxiliary converter coupled to a regulated output of a main power converter comprising: a timing circuit comprising: a capacitance coupled to the controller; a first resistance coupled to the capacitance and to a control terminal of the auxiliary switch, wherein a time constant of the capacitance and the first resistance determines an on-time of the auxiliary switch; and a second resistance coupled to the control terminal of the auxiliary switch and to the regulated output of the main power converter, wherein a time constant of the capacitance, the first resistance, and the second resistance determines a reset time of the capacitance, in combination with all the limitations set forth in claim 47
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 15-16, 23, and 41-42 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY A GBLENDE whose telephone number is (571)270-5472. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY A GBLENDE/Primary Examiner, Art Unit 2838